Citation Nr: 0511504	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, rated as 20 percent disabling 
prior to October 28, 2003, and 40 percent disabling 
thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The veteran had honorable active service from September 1991 
to May 1992.

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that, in pertinent part, 
assigned an increased (20 percent) evaluation for 
degenerative disc disease of the lumbar spine.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for a 
rating higher than 20 percent.

In a July 2004 rating action, the RO assigned a 40 percent 
rating for degenerative disc disease of the lumbar spine 
effective from October 28, 2003.  Inasmuch as a higher 
evaluation is potentially available, and as the issue of an 
increased rating was already in appellate status, the Board 
will consider entitlement to an increased rating for the 
lumbar spine for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The veteran requested a hearing before a member of the Board.  
The Board notified the veteran that a hearing had been 
scheduled.  The veteran failed to report for the hearing, 
although the notification letter has not been returned by the 
United States Postal Service as undeliverable.  The veteran 
has not explained his failure to report or requested 
rescheduling of the hearing.  The request for a hearing is 
therefore considered to be withdrawn pursuant to 38 C.F.R. 
§ 20.702(d).  


FINDINGS OF FACT

1.  The veteran's intervertebral disc syndrome of the lumbar 
spine has been manifested throughout the appeal period by 
severe limitation of motion, moderate incomplete paralysis of 
the sciatic nerve, without unfavorable ankylosis of the 
entire spine, and is productive of pronounced impairment.


CONCLUSION OF LAW

The criteria for a 60 percent schedular rating for lumbar 
intervertebral disc syndrome are met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5293 (effective prior to 
September 26. 2003); 38 C.F.R. § 4.71a Diagnostic Codes 5243, 
5292 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2004).  This law redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
enhances VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).

In a decision issued on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  With respect to Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, West Supp. 2004 
contains amendments to 38 U.S.C. §§ 5102 and 5103 that 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided a copy of 
the pertinent rating decisions, a statement of the case, a 
supplemental statement of the case, and a VCAA notice letter 
sent in July 2002.  These documents provide notice of the law 
and governing regulations as well as the reasons for the 
determination made regarding his claim.  The veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA and 
of what evidence VA would obtain.  Quartuccio v. Principi 
16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
claim.  VA examination reports are associated with the claims 
file.  All evidence has been accounted for.  The veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of unfair prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran injured his right foot during active service for 
which VA subsequently granted service connection.  The 
veteran developed a limp thereafter and X-rays eventually 
showed early lumbar degenerative changes.  In August 1999, 
the RO granted secondary service connection for lumbar 
degenerative disc disease and assigned a 10 percent rating 
under Diagnostic Code 5003.  

In June 2002, the veteran reported that his back had 
worsened.  He reported constant back pain and use of a 
transcutaneous electrical nerve stimulation (TENS) unit.  He 
reported that he could not take pain medication because it 
made him drowsy at work.  He requested an increased rating.  

Of record are VA and private medical record date from 1998 to 
2004, which show treatment for various disorders, including 
his low back disability.  An August 2001 report notes use of 
a cane, a TENS unit, and nerve block injections to relieve 
back and right leg pain.

An August 2002 report from Triangle Family Practice 
(hereinafter referred to as Triangle) notes a flare-up of 
back pain.  Low paraspinal muscle spasm with tenderness was 
noted.  

A January 2003 VA orthopedic compensation examination report 
reflects daily low back pain increased by any lateral force, 
stooping, bending, lifting, and twisting.  The physician 
noted good posture but extreme tenseness in the low back.  
Palpation at L1 and below was tender.  Range of motion was to 
50 degrees of flexion, 15 degrees of extension, 40 degrees of 
right lateral bending, 30 degrees of left lateral bending, 
and to 15 degrees of right rotation and 20 degrees of left 
rotation.  Any back stretching was painful.  Ankle reflexes 
were 1+ bilaterally.  The diagnosis was lumbar intervertebral 
degenerative disc disease with painful reduced motion.  

In February 2003, the RO assigned a 20 percent rating 
effective from June 14, 2002, for the lumbar spine under 
Diagnostic Codes 5003-5292.  

A February 2003 VA magnetic resonance imaging (MRI) study 
showed moderate central disc herniation at L5-S1.  The disc 
abutted, but did not displace, the S1 nerve sleeve.  The 
assessment was chronic low back pain due to herniated disc.  

A February 2003 Duke University X-ray showed five lumbar 
vertebrae in normal alignment, a slight anterior wedge shape 
to L1 and L2 vertebrae, and mild loss of disc space at L5-S1 
with no notable facet joint arthropathy.

An April 2003 VA orthopedic consultation report reflects that 
low back pain radiated down the right lower extremity.  A 
TENS unit and back injections provided temporary relief.  A 
painful limp aggravated the veteran's low back pain and left 
lower extremity symptoms were noted.  Low back pain had 
contributed to loss of income.  There was tenderness to 
palpation from L1 to S1 with mild spasm.  Range of motion 
testing could not be performed due to pain.  Calf and foot 
muscles were all weakened due to pain or neuropathy, as the 
cause was hard to tell.  The muscles of the right thigh were 
also weakened.  X-rays showed very mild disc space narrowing 
of L5-S1 without osteophyte formation, spondylosis or 
spondylolisthesis.

A June 2003 VA orthopedic consultation report reflects that 
an EMG was cancelled due to pain.  The report notes 
increasing pain with bending with burning paresthesia in both 
buttocks and posterior thighs going to numbness after 15 
minutes of bending.  The veteran's job required bending and 
lifting.  In all back motion, the spine listed to the left.  
Range of motion was to 65 degrees of flexion, 15 degrees of 
extension, 20 degrees of right lateral bending, and to 30 
degrees of left lateral bending.  All motion was painful.  
Deep tendon reflexes were normal and equal, although straight 
leg raising test produced pain, bilaterally, at 15 degrees.  
The veteran reported dysesthesia in the lower extremities.  
Back pain was attributed to the right foot having aggravated 
degenerative disc disease.  

A July 2003 VA neurological consultation report reflects that 
the veteran currently took methadone, salsalate, an 
analgesic, and used a TENS unit.  He reported that back pain 
radiated down both legs and increased during the day.  He 
denied bowel or bladder incontinence.  He reported mild leg 
weakness.  He felt that methadone was causing headaches.  The 
physician noted that the right leg was extremely sensitive to 
touch.  No skin change was noted, however.   The hip flexors, 
the quadriceps the hamstrings, and the calf muscles gave way 
due to pain.  The right leg was hypersensitive to palpation 
and temperature.  A thermogram of the right leg was abnormal.  

In a July 2003 addendum, the VA neurologist noted that an MRI 
had shown no definite evidence of canal compromise or root 
impingement, but nonetheless felt "it is possible even 
likely that there may be root impingement upon sitting or 
standing."  The neurologist noted that although an 
electromyography (EMG) study would resolve the question of 
whether lumbar radiculopathy existed, the veteran had refused 
further EMG testing because of intolerable pain.

An October 2003 report a private facility reflects that the 
veteran described back pain from about T10 to the sacrum with 
burning pain in the buttocks, and thighs.  Bowel and bladder 
functioned normally.  He had erectile dysfunction and he 
could not work out.  Numbness and tingling were reported.  
Range of motion was to 20 degrees of flexion, 10 degrees of 
extension, 10 degrees of right lateral bending, and 10 
degrees of left lateral bending.  Trunk strength was 
decreased.  The physician felt that the veteran exhibited 
continuing back pain without intermittent relief but also 
without neurologic findings appropriate to the specific 
lumbosacral disc rupture.  

A November 2003 VA outpatient treatment report reflects that 
the veteran had experienced some flare-ups of his leg and 
lumbar conditions that required bed rest for a few days.  The 
physician felt that the veteran remained employable with such 
flare-ups.  

A March 2004 VA outpatient treatment report reflects that a 
straight leg raising test was positive on the right and that 
motor strength was difficult to test because of right lower 
extremity hyperesthesia.  Another March 2004 report notes a 
positive Waddell sign (tapping the head sends shock waves 
down the spine to the low back).  

An April 2004 VA MRI report reflects mild disc bulge at L4-5 
and disc protrusion at L5-S1, which contacted a nerve root 
and produced moderate constrictive narrowing of the 
descending thecal sac.  

A May 2004 report notes continued use of nerve blocks, 
Neurontin(r), a TENS unit, and use of a back corset.  Knee jerk 
reflexes were minimal.  

A June 2004, VA orthopedic treatment report reflects 
radiating right lower extremity pain and back pain.  Left 
sided pain was mostly in the low back and buttocks area, but 
no radiation.  The service-connected right foot disability 
caused pain below the right knee.  Sensation was intact in 
the lower extremities, but palpation produced pain in the 
right lower extremity.  X-rays showed degenerative changes in 
the L5-S1 facet joint.  

During a June 2004 psychiatric examination the veteran 
reported that he worked as a purchaser for an electronics 
firm.

In July 2004, the RO assigned a 40 percent rating effective 
from October 28, 2003, under Diagnostic Codes 5003-5243. 

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that a maximum 60 percent rating for intervertebral disc 
syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, which ever method results in the 
higher evaluation. A maximum 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months. A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months, and a 10 percent rating is assigned with 
the incapacitating episodes having a total duration of at 
least 1 week, but less than 2 weeks, during the past 12 
months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so. Note 
2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows. First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code. Second, for purposes of 
VA compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateroflexion of 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation. The normal combined range of motion of 
the thoracolumbar spine is to 140 degrees. Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Service connection is in effect for residuals of a right foot 
injury with sympathetic dystrophy of the right foot and leg 
rated 30 percent disabling under diagnostic code 8523.  

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve. A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve. A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124(a), 
Diagnostic Code 8520.

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates. VAOPGCPREC 3-2000.

VA's General Counsel has held that based on the nature of 
intervertebral disc syndrome Diagnostic Code 5293 involves 
loss of range of motion and therefore 38 C.F.R. §§ 4.40 and 
4.45 should be applied when a veteran's disability is rated 
under this diagnostic code.  VAOPGCPREC 36-97.

The veteran's lumbar intervertebral disc syndrome has been 
manifested throughout the appeal period by persistent low 
back pain which severely limits motion in all planes, 
paravertebral muscle spasm, reduced ankle and knee jerks, 
persistent pain numbness, and dysesthesia that radiates to 
both buttocks and thighs and further down the right leg.  
Also shown is positive straight leg raising test and motor 
weakness in the lower extremities.  Range of motion has 
varied, but has been shown to be as little as 20 degrees of 
flexion, 10 degrees of extension, 10 degrees of right lateral 
bending, 10 degrees of left lateral bending, and to 15 
degrees of right rotation and 20 degrees of left rotation.  
Although X-rays show slight anterior wedging of vertebral 
bodies L1 and L2, neither ankylosis nor vertebral fracture is 
shown.  

Comparing the above-mentioned manifestations to the criteria 
of Diagnostic Code 5293 (effective prior to September 23, 
2002), the Board finds that the degree of impairment 
resulting from the disc disorder more nearly approximates the 
criteria for the next higher evaluation.  38 U.S.C.A. § 4.7.  
Accordingly a 60 percent rating for pronounced disability 
under Diagnostic Code 5293 is warranted.  The Board further 
finds that the 60 percent rating is warranted for the entire 
appeal period.  

The 60 percent rating is the maximum disability rating under 
Diagnostic Code 5293 for intervertebral disc syndrome under 
the rating criteria effective prior to September 2002.  The 
only higher rating that could be assigned is a 100 percent 
under Codes 5285, 5286, which would require residuals of 
fracture of the vertebrae requiring cord involvement, and the 
veteran be bedridden, or recurring leg braces or complete 
ankylosis with marked deformity and involvement of major 
joints or without joint involvement (Bechterew type). See 38 
C.F.R. § 4.71a, Codes 5285, 5286.  The veteran does not 
manifest such symptoms.

Diagnostic Code 5293, Note 2 (effective September 23, 2002) 
involves selecting appropriate diagnostic codes for both 
neurologic and non-neurologic symptoms.  Evaluating 
separately the limitation of motion of the lumbar spine, the 
Board notes that Under Diagnostic Code 5292, evaluations from 
10 to 40 percent are available for non-neurologic limitation 
of motion of the lumbar spine.  Moderate limitation of motion 
of the lumbar spine warrants a 20 percent evaluation.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).  During the appeal period, limitation of 
motion of the lumbar spine was severe warranting a 40 percent 
rating under Diagnostic Code 5292.  

Turning to consideration of a separate rating for the 
neurologic disabilities associated with the lumbar spine (see 
Note 2 above), under 38 C.F.R. § 4.123, sciatic nerve 
involvement warrants a rating set forth at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520. 

In this case, the neurologic manifestations are chiefly 
sensory, although some decreased muscle strength is shown.  
Complete paralysis is not demonstrated.  Also, marked muscle 
atrophy is not shown and neurological findings do not satisfy 
the criteria for severe or moderately severe incomplete 
paralysis.   The Board finds that the veteran's complaints 
and findings are consistent with moderate incomplete 
paralysis, which would warrant a 20 percent rating 
bilaterally.  Thus, result of the combined rating table of 38 
C.F.R. § 4.25 is a combined rating of 60 percent (when 
converted and adjusted to the nearest number divisible by 
10).  So even by this method, a rating higher than the 
current 60 percent for the veteran's low back disability 
under the diagnostic criteria effective September 2002 is not 
warranted.

As previously indicated service connection is in effect for 
residuals of a right foot injury with sympathetic dystrophy 
of the right foot and leg rated 30 percent disabling under 
Diagnostic Code 8523.  Diagnostic Code 8523 provides for the 
evaluation of injury to anterior tibial nerve (deep 
peroneal).  Under that diagnostic code, a 30 percent 
evaluation is contemplated for complete paralysis of the 
anterior tibial nerve. 38 C.F.R. § 4.14, states that 
evaluation of the same disability under various diagnoses is 
to be avoided.

Under the new rating criteria added to the rating schedule 
effective from September 26, 2003, the criteria for a rating 
based on duration of incapacitating episodes over the past 12 
months remains the same.  A 60 percent rating is the maximum 
permitted.  Diagnostic Code 5243 (intervertebral disc 
syndrome).  Also unchanged is the procedure for combining, 
under 38 C.F.R. § 4.25, separate evaluations of the chronic 
orthopedic and neurologic manifestations.  The current 
medical evidence does no show the presence of unfavorable 
ankylosis of the spine.  Thus a rating in excess of 60 
percent is not warranted. 


ORDER

A 60 percent evaluation for intervertebral disc syndrome is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


